       Case 1:17-md-02800-TWT Document 550 Filed 02/08/19 Page 1 of 2




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION



In re: Equifax, Inc. Customer            MDL Docket No. 2800
Data Security Breach Litigation          No. 1:17-md-2800-TWT

                                         This document relates to:

                                         FINANCIAL INSTITUTIONS TRACK


       ORDER GRANTING JOINT MOTION TO SET DEADLINES

      The Court has considered the Parties Join Motion to Set Deadlines. The

Motion is GRANTED. The Parties shall adhere to the following schedule with

respect to the Financial Institution Plaintiffs’ Motion for Leave to Amend and

Defendants’ obligation to Answer to the Financial Institutions Complaint:


                                        Page Limit for
          Proposed Filing                                         Deadline
                                           Briefing

  Plaintiffs’ Motion for Leave to          40 Pages
  Amend and Proposed Amended                                  March 20, 2019
             Complaint

Defendants’ Response to Motion for         40 Pages
                                                               April 22, 2019
        Leave to Amend
    Case 1:17-md-02800-TWT Document 550 Filed 02/08/19 Page 2 of 2




Plaintiffs’ Reply in Support of        20 Pages
                                                       May 22, 2019
 Motion for Leave to Amend

                                         N/A       Thirty (30) Days After
 Defendants’ Answer to the
                                                   the Court’s Ruling on
Operative Financial Institutions
                                                   Plaintiffs’ Motion for
          Complaint
                                                      Leave to Amend



   SO ORDERED, this 8th day of February 2019.


                                       /s/Thomas W. Thrash
                                       THOMAS W. THRASH , JR.
                                       UNITED STATES DISTRICT JUDGE




                                   2
